Green, J.
delivered the opinion of the court.
The defendant was indicted in the Circuit Court of Madison county, for running a horse race with Stansbury J. Smith along and upon a public road. The defendant was found guilty by the jury, and fined five dollars by the court, and afterwards a motion was made to arrest the judgment which was sustained by the court.
By the act of 1833, ch. 10, sec. 2, it is provided that “all and every person betting or running, aiding and abetting in running any horse race in or along any public road in this State, shall be liable to be indicted, under the same rules and provisions as are now in force in this State against unlawful gaming.” By this statute a party is indictable for running a horse race along a public road, although no bet may have been made on the race. Such races are an annoyance to travellers, and dangerous in their tendency. The legislature intended to prohibit them altogether. It is not necessary, therefore, that the indictment should allege that abet was made on the race. The judgment was therefore improperly arrested, and must be reversed, and judgment rendered upon the verdict. The defendant will be fined five dollars.